ICJ_092_GabcikovoNagymaros_HUN_SVK_1997-09-25_JUD_01_ME_09_FR.txt. 204

OPINION DISSIDENTE DE M. FLEISCHHAUER
[Traduction]

J’ai voté pour l’alinéa | A du dispositif de l'arrêt de la Cour parce que
je souscris à la conclusion de la Cour selon laquelle

«la Hongrie n’était pas en droit de suspendre puis d’abandonner, en
1989, les travaux relatifs au projet de Nagymaros ainsi qu’a la partie
du projet de Gabéikovo dont elle était responsable aux termes du
traité du 16 septembre 1977 et des instruments y afférents»
(par. 155).

Je suis aussi d’accord avec le raisonnement qui a amené la Cour a cette
conclusion (par. 27-59).

En outre, j'ai voté pour l’alinéa 1 C du dispositif ainsi libellé: «la Tché-
coslovaquie n'était pas en droit de mettre en service, à partir d'octobre
1992, cette «solution provisoire» (par. 155). Je partage le point de vue de
la majorité selon lequel

«la Tchécoslovaquie, en mettant en service la variante C, n’a pas
appliqué le traité de 1977 mais, au contraire, a violé certaines de ses
dispositions expresses et, de ce fait, a commis un acte internationa-
lement illicite» (par. 78).

Quant au raisonnement qui a amené la Cour à ses conclusions en la
matière (par. 72-88), je relève en particulier que la Cour n’a pas entériné
la justification fondée sur un prétendu principe d’«application par
approximation» que la Tchécoslovaquie avait avancé à l'appui de son
recours à la variante C (par. 76) et que: «La Cour estime donc que le
détournement du Danube effectué par la Tchécoslovaquie n'était pas une
contre-mesure licite, faute d’être proportionnée.» (Par. 87.) J’approuve
ces positions de la Cour.

Toutefois, je ne puis accepter la plus grande partie du reste de l’arrét et,
en particulier, sa conclusion centrale selon laquelle:

«la notification, le 19 mai 1992, de la terminaison du traité du
16 septembre 1977 et des instruments y afférents par la Hongrie
n’a pas eu que pour effet juridique d’y mettre fin» (par. 155, conclu-
sion | D).

J'estime que la Hongrie a valablement mis fin au traité par sa notification
de terminaison du 19 mai 1992, prenant effet à compter du 25 mai 1992
ou, subsidiairement, à partir du 23 octobre 1992, c’est-à-dire à la date du
barrage effectif du Danube. C’est pourquoi j'estime que les conséquences
que la majorité des membres de la Cour tire des cinq conclusions énon-
cées dans la deuxième partie du paragraphe 155 de l'arrêt sont erronées

201
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. FLEISCHHAUER) 205

du point de vue juridique, dans la mesure où elles se fondent toutes sur le
postulat du maintien de la validité du traité de 1977. Pai donc voté contre
quatre d’entre elles (à savoir, les conclusions 2 A, 2 B, 2 Cet 2 E; mon
vote en faveur de la conclusion 2 D doit être apprécié à la lumière des
considérations sur les conséquences juridiques de l’arrêt que je formule
dans la deuxième partie ci-après.

Mon raisonnement est le suivant.

1. LE SORT JURIDIQUE DU TRAITE DE 1977

1. Pour ce qui est de la date à laquelle Villicéité du recours à la va-
riante C par la Tchécoslovaquie est devenue effective, l'arrêt met seule-
ment en avant la date du barrage effectif du Danube à Cunovo, c’est-
à-dire le 23 octobre 1992:

«la Tchécoslovaquie n’a violé le traité que lorsqu'elle a détourné les
eaux du Danube dans le canal de dérivation en octobre 1992. En
construisant les ouvrages qui devaient conduire à la mise en service
de la variante C, la Tchécoslovaquie n’a pas agi de façon illicite»
(par. 108).

«La Cour note qu’entre novembre 1991 et octobre 1992 la Tché-
coslovaquie s’est bornée a exécuter sur son propre territoire des tra-
vaux qui étaient certes nécessaires pour la mise en œuvre de la
variante C, mais qui auraient pu être abandonnés si un accord était
intervenu entre les parties et ne préjugeaient dès lors pas de la déci-
sion définitive à prendre. Tant que le Danube n'avait pas été barré
unilatéralement, la variante C n'avait en fait pas été appliquée.»
(Par. 79.)

Sur la base de ces constatations, la majorité de la Cour a conclu que:

«la notification par la Hongrie, le 19 mai 1992, de la terminaison du
traité était prématurée. I! n’y avait pas encore eu de violation du
traité par la Tchécoslovaquie: la Hongrie n’était donc pas en droit
d’invoquer semblable violation du traité comme motif pour y mettre
fin au moment où elle l’a fait.» (Par. 108.)

Ces considérations sont erronées pour deux raisons:

En premier lieu, lorsqu’elle a «recouru» a la variante C, pour reprendre
les termes de l’article 2, paragraphe 1 4), du compromis, la Tchécoslo-
vaquie n’avait pas la faculté de s’engager dans cette voie. D’après le com-
promis, la période en question est novembre 1991. C’est en novembre 1991
que les travaux relatifs à la variante C ont commencé (par. 23). Les deux
Parties s'accordent à reconnaître qu’à l’époque le traité de 1977 était tou-
jours en vigueur entre la Tchécoslovaquie et la Hongrie, bien qu'il ait été
violé par la Hongrie.

Puisque le traité de 1977 était toujours en vigueur en novembre 1991,
tant la Tchécoslovaquie que la Hongrie avaient l’obligation de l’exécuter

202
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. FLEISCHHAUER) 206

de bonne foi. Telle est la règle fondamentale qui constitue la trame du
droit international des traités. Elle trouve son expression à l’article 26 de
la convention de Vienne sur le droit des traités («Tout traité en vigueur
lie les parties et doit être exécuté par elles de bonne foi»). L’exécution de
bonne foi d'un traité ne concerne pas seulement la manière dont le traité
est appliqué ou exécuté par les parties; exécuter un traité de bonne foi
signifie aussi pour les parties qu’elles ne doivent pas priver le traité de son
objet et de son but. D’après la convention de Vienne, l’obligation de ne
pas priver un traité de son objet et de son but existe dès avant l'entrée en
vigueur dudit traité. Aux termes de l’article 18 de cette convention:

«Un Etat doit s'abstenir d'actes qui priveraient un traité de son
objet et de son but:

a) lorsqu'il a signé le traité ou a échangé les instruments constituant
le traité sous réserve de ratification, d'acceptation ou d’approba-
tion, tant qu'il n’a pas manifesté son intention de ne pas devenir
partie au traité; ou

b} lorsqu'il a exprimé son consentement à être lié par le traité, dans
la période qui précède l’entrée en vigueur du traité et à condition
que celle-ci ne soit pas indûment retardée».

Je ne souhaite pas aborder la question de savoir si l’article 18 corres-
pond effectivement, dans sa totalité, au droit international général. Tou-
tefois, comme la Commission du droit international l’a fait remarquer
dans son commentaire sur l’article 15 (qui est devenu l’article 18 dans le
texte de la convention telle qu’adoptée), en se référant à la décision de la
Cour permanente de Justice internationale dans l'affaire relative à Cer-
tains intérêts allemands en Haute-Silésie polonaise (fond, arrêt n° 7, 1926,
C.P.J.L série A n° 7, p. 30):

«Il semble généralement admis que l'Etat qui a signé un traité
sous réserve de ratification est tenu de l'obligation de bonne foi de
s'abstenir d’actes par l’effet desquels l’objet du traité serait réduit à
néant.» (Annuaire de la Commission du droit international, 1966,
vol. IL, p. 220.)

Cette obligation existe à plus forte raison après l’entrée en vigueur du
traité. Il s'ensuit qu'un Etat partie à un traité en vigueur n’est pas libre
d'effectuer —— même sur son propre territoire comme la Tchécoslovaquie
Va fait à partir de novembre 1991 — des travaux de construction qui
visent à priver le traité de son objet même, c’est-à-dire, en l'occurrence, la
réalisation et la mise en œuvre d’un projet conjoint. La question de savoir
si les travaux de construction entrepris par la Tchécoslovaquie se justi-
fiaient à titre de contre-mesure ne se pose pas puisque la Cour a estimé —
à juste titre — que le détournement du Danube effectué par la Tchéco-
slovaquie -— qui constitue la partie centrale de la variante C — n’était pas
une contre-mesure licite, faute d’être proportionnée (par. 87).

En deuxième lieu, contrairement à la majorité des membres de la Cour,
je ne considère pas que la mise en service de la variante C était un acte

203
PROJET GABC{KOVO-NAGYMAROS (OP. DISS. FLEISCHHAUER) 207

illicite qui se limitait au barrage effectif du Danube, en octobre 1992. A
mon avis, la mise en service de la variante C a constitué un acte illicite
continu, au sens de l’article 25 du projet d'articles de la Commission du
droit international sur la responsabilité des Etats (Nations Unies, Docu-
ments officiels de l'Assemblée générale, cinquante et unième session, sup-
plément n° 10, rapport de la Commission du droit international sur les tra-
vaux de sa quarante-huitième session, 6 mai-26 juillet 1996, doc. A/51/10,
p. 156), qui, de la réalisation de simples études et projets, est passé aux
travaux de construction en novembre 1991 et s’est poursuivi jusqu’au
barrage effectif du Danube, en octobre de l’année suivante. Il en est ainsi
parce que la Tchécoslovaquie, en novembre 1991, a abordé cette phase de
construction avec la certitude que la Hongrie, compte tenu de la position
prise non seulement par son gouvernement mais aussi par son parlement,
ne voudrait ni ne pourrait reprendre l’exécution du traité de 1977. En
même temps, la Tchécoslovaquie était fermement déterminée à commen-
cer la production à la centrale hydro-électrique de Gabtikovo dès que
cela s’avérerait possible du point de vue technique et, à cette fin, de barrer
le Danube à Cunovo à la première occasion, c’est-à-dire au cours de la
saison des basses eaux, en octobre 1992. Les échanges diplomatiques
entre les deux Parties montrent à quel point celles-ci campaient sur leurs
positions respectives. En avril 1991, le Parlement hongrois a recommandé
au gouvernement de négocier avec le Gouvernement tchécoslovaque «au
sujet de la terminaison d’un commun accord du traité conclu le 16 sep-
tembre 1977» (résolution du Parlement 26/1991 (IV.23) relative à la res-
ponsabilité du gouvernement au titre du système de barrage de Gabti-
kovo-Nagymaros, mémoire de la Slovaquie, vol. IV, annexe 88, p. 215)
et a donné pour instruction au gouvernement

«d’amorcer en même temps la conclusion d’un nouveau traité inter-
national pour régler la question des conséquences de la non-construc-
tion (de l'abandon) du système de barrage et des principaux projets
connexes» (ibid. }.

C’est ainsi que la Hongrie a non seulement élevé sans relâche des protes-
tations vis-a-vis des mesures unilatérales que la Tchécoslovaquie a prises
pour mettre en service la variante C, mais aussi continué de demander
labrogation du traité de 1977 et son remplacement par un nouvel accord:

«le mandat de la délégation gouvernementale hongroise a été fixé
par une résolution du Parlement ... Libérés des contraintes politiques
du passé, nous pouvons réévaluer d’un point de vue scientifique et
professionnel le problème litigieux posé par le système de barrage
{incidence écologique, protection contre les inondations, navigation,
énergie, conséquences économiques, aspects technique et sécurité,
etc.) soit dans le cadre du traité interétatique de 1977, soit dans le
cadre de toute autre solution.» (Lettre du 7 novembre 1991 adressée
au premier ministre de la Slovaquie par le ministre hongrois sans
portefeuille, mémoire de la Hongrie, vol. 4, annexe 67, p. 122.)

204
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. FLEISCHHAUER ) 208

«La partie hongroise ... n’a cessé (dès Pété 1989) ... d'offrir à la
partie tchèque et slovaque la possibilité de coopérer pour modifier le
traité interétatique de 1977 et de conclure un nouveau traité ... [L]a
partie tchèque et slovaque ne devrait pas entreprendre de travaux
qui laisseraient présager une solution unilatérale (peut-être, en l'occu-
rence, le détournement du Danube en violation du droit internatio-
nal).» (Lettre du 6 décembre 1991 adressée au ministre tchécoslo-
vaque de la protection de l’environnement par le ministre hongrois
de la protection de l’environnement et de l’aménagement du territoire
et le ministre hongrois sans portefeuille, mémoire de la Hongrie,
vol. 4, annexe 68, p. 124.)

«A la lumière de ce qui précède, le Gouvernement hongrois juge
que la décision arrêtée le 12 décembre 1991 par la République fédé-
rative tchèque et slovaque est illégale et inacceptable et il l'invite à
interrompre les travaux de détournement du Danube.» (Note ver-
bale du 14 février 1992 adressée à l’ambassade de la République
fédérative tchèque et slovaque par le ministère hongrois des affaires
étrangères, ibid., annexe 74, p. 135.)

Par ailleurs, dans la période critique qui sépare l'automne 1991 et mai
1992, lorsque la Hongrie a procédé à la notification de terminaison du
traité de 1977, la Tchécoslovaquie n’a cessé de dire à la Hongrie:

«Néanmoins, je souhaiterais une fois encore souligner que la
Tchécoslovaquie ne jugera acceptable qu’une variante qui permette
l'exploitation du barrage de Gabtikovo.» (Lettre du 19 septembre
1991 adressée au ministre hongrois sans portefeuille par le premier
ministre de la Slovaquie, ibid., annexe 62, p. 113.)

«Les travaux relatifs à la solution temporaire cesseront également
si la partie hongroise met un terme à sa violation unilatérale du
traité de 1977 et honore à nouveau les obligations que prévoit celui-
ci, ou si la République de Hongrie et la République fédérale tchèque
et slovaque s'entendent sur quelque autre solution pour la suite du
projet.

Le Gouvernement de la République fédérative tchèque et slovaque
est disposé à poursuivre les négociations avec le Gouvernement hon-
grois, à tous les niveaux, à propos de la solution qu’il a mise en
œuvre. Cependant, il ne peut consentir à cesser les travaux entrepris
à titre provisoire.» (Note verbale du 17 mars 1992 adressée au mi-
nistre des affaires étrangères de la République de Hongrie par le mi-
nistre des affaires étrangères de la République fédérative tchèque et
slovaque, ibid, annexe 76, p. 139.)

«La Tchécoslovaquie a donné des preuves suffisantes de ses bon-
nes dispositions et de sa volonté de négocier, mais elle ne peut plus
faire cas des atermoiements et des temps morts que la Hongrie

205
PROJET GABCIKOVO-NAGYMAROS (OP, DISS. FLEISCHHAUER) 209

trouve utiles, ni interrompre donc la réalisation de la solution pro-
visoire. A mon avis, tant que le Danube ne sera pas barré (le 31 oc-
tobre 1992), l’occasion restera ouverte de résoudre la controverse par
voie d’accord entre les deux Etats.» (Lettre du 23 avril 1992 adressée
au premier ministre de la Hongrie par le premier ministre de la Tché-
coslovaquie, mémoire de la Hongrie, vol. 4, annexe 79, p. 147.)

La Tchécoslovaquie n’a pas rejeté la constitution d’un comité mixte «com-
posé d’experts étrangers désignés par les Communautés européennes en
fonction des besoins des deux parties» (lettre du 18 décembre 1991 adressée
au ministre hongrois sans portefeuille par le premier ministre de la Slova-
quie, ibid., annexe 69, p. 126). Mais le premier ministre slovaque a affirmé:

«Je tiens de nouveau à souligner qu’à ce stade très avancé de
l'achèvement de la centrale de Gabtikovo la seule solution que nous
puissions accepter est une solution qui prenne en considération la
mise en service de la centrale.» (Jbid. )

Le 8 janvier 1992, le premier ministre slovaque a réitéré sa position:

« Nous n’avons cessé de souligner, lors des négociations conjointes
conduites par les délégations gouvernementales de la République
fédérative tchéque et slovaque et de la République de Hongrie, que
nous ne jugerons acceptable qu’une solution qui déboucherait sur la
mise en service du barrage de Gabëikovo. Cette exigence est justifiée
par le stade avancé des travaux de construction a Gabëikovo et par
le volume des ressources matérielles investies.

La partie tchécoslovaque est disposée à prendre en compte, pour
toute autre procédure concernant le système de barrage de Gabèëi-
kovo-Nagymaros, les conclusions des travaux qui seraient effectués
par ce comité d’experts. Il est également notoire que le Gouvernement
de la République fédérative tchèque et slovaque serait prêt à suspendre
l'application de la solution provisoire sur le territoire qui relève de sa
souveraineté dans la mesure où le Gouvernement de la République de
Hongrie pourrait trouver une occasion de rechercher conjointement
une solution.» (/bid., annexe 72, p. 132.)

Au vu de ces circonstances, lorsque les travaux de construction relatifs à
la variante C ont commencé, le point de non-retour était franchi pour les
deux parties. On était en présence d’un continuum et les actions entre-
prises par la Tchécoslovaquie en novembre 1991 et en octobre 1992 pré-
sentent, sur le plan juridique, les mêmes défauts. La mise en œuvre de la
variante C était un fait internationalement illicite, de novembre 1991
à octobre 1992.

Puisque j'estime ainsi — contrairement à l’opinion exprimée dans
l'arrêt de la Cour —- que la Tchécoslovaquie n’était pas en droit de recou-
rir à la variante C, en novembre 1991, je suis également en désaccord avec
la conclusion énoncée à l'alinéa 1 B du dispositif de l'arrêt: «la Tchéco-

206
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. FLEISCHHAUER) 210

slovaquie était en droit de recourir, en novembre 1991, à la «solution pro-
visoire» (par. 155). Je ne saurais pas davantage souscrire à l’alinéa 1 D
du dispositif:

«la notification, le 19 mai 1992, de la terminaison du traité du
16 septembre 1977 et des instruments y afférents par la Hongrie n’a
pas eu pour effet juridique d’y mettre fin» {ibid.),

dans la mesure où il se fonde sur le caractère prétendument prématuré de
la notification de terminaison effectuée par la Hongrie (par. 108).

2. Je serais en désaccord avec la conclusion que la majorité des
membres de la Cour a tirée en se fondant sur l’époque à laquelle la Hon-
grie a procédé à la notification de terminaison, même si je partageais, ce qui
n'est pas le cas, le point de vue selon lequel la Tchécoslovaquie n'a violé le
traité de 1977 qu'en octobre 1992. Selon ce point de vue la notification de
terminaison n’était pas justifiée en mai parce qu'il n’y avait pas encore eu
de violation du traité (par. 108), mais lors du barrage du Danube,
en octobre, l'évènement est survenu trop tard au regard de la notification
de la Hongrie. En ce qui concerne les conséquences pratiques, ce point de
vue aboutit à un formalisme extraordinaire: on ne tient pas compte d’un
acte juridique unilatéral — la notification — parce qu’un certain événe-
ment, bien qu’attendu et prévu, ne s'était pas encore produit. L’événe-
ment survient, rien d'autre ne change, mais l’on considère toujours que
l'acte précédent demeure sans effet juridique parce qu'il était prématuré.
Cette manière de traiter une question de droit international ne corres-
pond pas aux exigences de la bonne foi. Comme la Cour l’a dit:

«L'un des principes de base qui président à la création et à l’exé-
cution d'obligations juridiques, qu’elle qu’en soit la source, est celui
de la bonne foi. La confiance réciproque est une condition inhérente
de la coopération internationale, surtout à une époque où, dans bien
des domaines, cette coopération est de plus en plus indispensable. »
(Essais nucléaires (Australie c. France), arrêt, C.LJI. Recueil 1974,
p. 268, par. 46.)

Si l’on considère, comme le fait la majorité des membres de la Cour, que
la notification de terminaison de la Hongrie était prématurée, l’on doit
aussi admettre que la Hongrie aurait pu procéder au retrait de cet acte et
lui substituer plus tard une nouvelle notification de terminaison au vu des
événements d'octobre 1992. Le principe de bonne foi requiert que, dans
ces circonstances, l’on considère que le défaut de l’acte initial de la Hon-
grie, à savoir le caractère prématuré — selon la Cour — de la notification
de terminaison du traité de 1977, a disparu dès lors que s’est produit
l'événement de fait qui manquait. Que la survenance d’un événement
ultérieur puisse valablement remédier à un acte unilateral défectueux a
été confirmé par la Cour permanente de Justice internationale lorsqu'elle
a dit dans l’affaire des Concessions Mavrommatis en Palestine:

«Même si la base de l'introduction d’instance était défectueuse
pour la raison mentionnée, ce ne serait pas une raison suffisante

207
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. FLEISCHHAUER) 211

pour débouter le demandeur de sa requête ... Dans ces conditions,
même si l'introduction avait été prématurée, parce que le traité de
Lausanne n’était pas encore ratifié, ce fait aurait été couvert par le
dépôt ultérieur des ratifications requises.» / C. P.J.L. série À n° 2, arrêt
n° 2, 1924, p. 34.)

Dans laffaire relative à Certains intérêts allemands en Haute-Silésie
polonaise, la Cour permanente a également dit:

«Même si la nécessité d’une contestation formelle ressortait de
Particle 23, cette condition pourrait être à tout moment remplie par
un acte unilatéral de la Partie demanderesse. La Cour ne pourrait
s'arrêter à un défaut de forme qu’il dépendrait de la seule Partie inté-
ressée de faire disparaître.» (C.P.J.I. série A n° 6, compétence, arrêt
n° 6, 1925, p. 14.)

Même si l’on considère donc que la date du 19 mai 1992 ne se prêtait pas
à la notification de terminaison par la Hongrie, on peut considérer qu’il a
été porté remède à ce défaut à partir du 23 octobre 1992, date du barrage
effectif du Danube.

3. Dans sa conclusion selon laquelle:

«la notification, le 19 mai 1992, de la terminaison du traité du
16 septembre 1977 et des instruments y afférents par la Hongrie n’a
pas eu pour effet juridique d’y mettre fin» (par. 155, alinéa 1 D, voir
également par. 108).

La majorité des membres de la Cour ne s’est pas fondée uniquement sur

le caractère prématuré de la notification de la Hongrie. Deux autres

motifs ont été avancés, qui n'emportent ni l'un ni l'autre ma conviction.
Le premier de ces motifs supplémentaires est:

«que la Tchécoslovaquie a commis l'acte internationalement illicite
consistant à mettre en service la variante C, à la suite du comporte-
ment illicite préalable de la Hongrie elle-même. Comme l’a dit la
Cour permanente de Justice internationale:

«C'est, du reste, un principe généralement reconnu par la juris-
prudence arbitrale internationale, aussi bien que par les juridic-
tions nationales, qu’une Partie ne saurait opposer à l’autre le fait
de ne pas avoir rempli une obligation ou de ne pas s’être servi d’un
moyen de recours, si la première, par un acte contraire au droit, a
empêché la seconde de remplir Pobligation en question, ou d’avoir
recours à la juridiction qui lui aurait été ouverte.» (Usine de
Chorzôw, compétence, arrêt, n° 8, 1927, C.P.J.L série A n° 9, p. 31.)

La Hongrie, par son comportement, avait porté atteinte à son droit
de mettre fin au traité; il en serait demeuré ainsi même si la Tché-
coslovaquie avait, au moment de la prétendue terminaison du traité,
violé une disposition essentielle pour la réalisation de l’objet ou du
but du traité.» (Par. 110, les italiques sont de moi.)

208
PROJET GABCIKOVO-NAGYMAROS (OP. DISS, FLEISCHHAUER) 212

Je ne tiens pas à mettre en cause cette règle générale; toutefois, je ne pense
pas que le principe s’applique dans les circonstances de la présente espèce.

Je formule deux objections à l'égard de l’arrét à ce sujet: premièrement,
la Cour n’a pas tenu compte du fait que le recours à la variante C n’était
ni automatique ni la seule réaction possible de la Tchécoslovaquie aux
violations du traité de 1977 par la Hongrie. La Tchécoslovaquie aurait été
en droit de mettre fin au traité. Si elle ne voulait pas le faire, elle aurait pu,
par exemple, prévoir unilatéralement la participation de la Hongrie à la
réalisation de la variante C, éventuellement en même temps qu’une clause
de règlement des différends par des tiers. Deuxièmement, la Cour, en
fondant son refus de reconnaître un droit à la Hongrie de mettre fin au
traité de 1977 en réaction à la réalisation par la Tchécoslovaquie de la
variante C, sur le fait que la Hongrie elle-même avait violé le traité la pre-
mière, ne tient pas compte de sa propre conclusion selon laquelle:

«la Tchécoslovaquie, en prenant unilatéralement le contrôle d’une
ressource partagée, et en privant ainsi la Hongrie de son droit à une
part équitable et raisonnable des ressources naturelles du Danube —
avec les effets continus que le détournement de ses eaux déploie sur
l'écologie de la région riveraine du Szigetkôz — n’a pas respecté la
proportionnalité exigée par le droit international» (par. 85),

et que le détournement du Danube «n'était pas une contre-mesure licite,
faute d’être proportionnée» (par. 87).

En l'espèce, les choses se présentent ainsi: que la Hongrie ait préalable-
ment violé le traité de 1977 ne faisait pas d’elle un Etat hors la loi qui devait
supporter toute mesure que la Tchécoslovaquie pouvait prendre en réac-
tion. Le principe selon lequel aucun Etat ne peut profiter de sa propre viola-
tion d’une obligation juridique ne s'accommode pas de représailles exces-
sives. Le principe, tel qu’il a été énoncé par la Cour permanente et appliqué
dans la présente espèce, signifie qu’une Partie, la Hongrie, ne serait pas en
droit de se prévaloir du fait que l’autre Partie, la Tchécoslovaquie, ne s’est
pas acquittée d’une obligation si la première Partie, la Hongrie, a par un
acte illicite, empêché l’autre, la Tchécoslovaquie, de s'acquitter de l’obliga-
tion en question. Toutefois ce n’est pas le cas en l'espèce. L'obligation qui
n’a pas été exécutée par la Tchécoslovaquie est l'obligation de respecter le
droit de la Hongrie à une part équitable et raisonnable des eaux du
Danube. La Hongrie n’a pas fait en sorte qu'il soit impossible pour la Tché-
coslovaquie de respecter ce droit; comme je l’ai fait observer ci-dessus, la
réalisation unilatérale de la variante C par la Tchécoslovaquie n'était ni
automatique ni la seule réaction possible aux violations par la Hongrie du
traité. Une interprétation plus large du principe en question qui ne tiendrait
pas compte de l'exigence de proportionnalité signifierait que le droit de
prendre des contre-mesures s’étendrait plus loin, à l'égard de violations
croisées disproportionnées d’un traité, comme c’est le cas en droit interna-
tional général. Il est donc erroné d’appliquer ce principe assez schématique-
ment à des affaires dans lesquelles il y a des violations croisées («récipro-
ques») d’un traité comme le fait la Cour lorsqu’elle déclare que:

209
30 av UUs

Donne ep pe

eos

eus ©

PROJET GABCIKOVO-NAGYMAROS (OP. DISS. FLEISCHHAUER) 213

«Bien qu'elle ait constaté que tant la Hongrie que la Tchécoslo-
vaquie avaient manqué à leurs obligations découlant du traité de
1977, la Cour estime que ces comportements illicites réciproques
n'ont pas mis fin au traité ni justifié qu’il y fût mis fin.» (Par. 114.)

Le recours par la Tchécoslovaquie à la variante C a plutôt constitué une
nouvelle violation du traité de 1977, cette fois-ci par la Tchécoslovaquie.
Dépassant, au regard de la proportionnalité, les violations précédentes de
la Hongrie, cette nouvelle violation du traité a déclenché une nouvelle
chaîne de causalité et autorisé la Hongrie à se défendre en faisant usage
du droit de mettre fin au traité qu'elle tient de l’article 60 de la conven-
tion de Vienne sur le droit des traités. Il est satisfait aux exigences posées
à l’article 60, paragraphe 3 6), puisque:

«la mise en service de la variante C a conduit la Tchécoslovaquie à
s'approprier, essentiellement pour son usage et à son profit, entre
quatre-vingts à quatre-vingt-dix pour cent des eaux du Danube
avant de les restituer au lit principal du fleuve, en dépit du fait que
le Danube est non seulement un cours d’eau international partagé
mais aussi un fleuve frontière» (par. 78)

et la variante C a donc porté atteinte à des droits fondamentaux de la
Hongrie, qui sont essentiels à l'exécution du traité de 1977. Dans une
situation de violations croisées disproportionnées d’un traité internatio-
nal, du genre de celle dans laquelle la Hongrie et la Tchécoslovaquie se
sont trouvées après que cette dernière a eu recours à la variante C, le
remède ne réside pas dans la perte par l'Etat ayant commis la première
violation du droit de se défendre contre la seconde violation en mettant
fin au traité, mais dans la limitation du droit de l'Etat qui a commis la
première violation — en l'espèce, la Hongrie — à demander réparation
au titre de la seconde violation.

En conséquence, je conclus, contrairement à la majorité des membres
de la Cour, que le fait que la Hongrie ait violé la première le traité de
1977 ne la prive pas de son droit de mettre fin audit traité en réaction à sa
violation ultérieure par la Tchécoslovaquie.

4. L'autre motif supplémentaire invoqué par la majorité des membres
de la Cour à l'appui du prétendu manque de validité de la notification de
terminaison de la Hongrie est que:

«d’après la déclaration que la Hongrie a faite le 19 mai 1992, /a ter-
minaison du traité de 1977 devait prendre effet à compter du 25 mai
1992, soit six jours plus tard seulement. Les deux Parties s'accordent
à reconnaître que les articles 65 à 67 de la convention de Vienne sur
le droit des traités, s’ils ne codifient pas le droit coutumier, le refiè-
tent du moins généralement et contiennent certains principes de pro-
cédure qui ont pour fondement l'obligation d’agir de bonne foi.»
(Par. 109; les italiques sont de moi.)

Je ne conteste pas que les articles 65 à 67 puissent refléter certains prin-
cipes de procédure relevant du droit coutumier, mais je ne pense pas que

210
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. FLEISCHHAUER) 214

la notification hongroise de terminaison méconnaisse ces principes. A cet
égard, le délai de six jours seulement que la Hongrie a fixé pour que sa
notification produise ses effets ne doit pas être considéré de façon isolée.
En effet, la Hongrie a transmis sa notification de terminaison six mois
pleins après que la Tchécoslovaquie a eu recours à la variante €,
en novembre 1991. Comme il ressort des échanges diplomatiques entre les
deux Parties cités plus haut, la Hongrie n’a cessé au cours de cette
période de protester contre les mesures unilatérales de la Tchécoslovaquie
et de réclamer leur cessation. La Hongrie a également averti que la pour-
suite de ces mesures pourrait mettre en cause le sort du traité de 1977:

«J'espère que les représentants du Gouvernement et du Parlement
de la République tchèque et slovaque, conscients de leurs responsa-
bilités historiques, sauront prendre en considération les raisons
exposées ci-dessus. Si cet espoir était déçu, le Gouvernement de la
République de Hongrie se verrait dans l’obligation de s’interroger
sur les conséquences de l'interruption des négociations, sur le sort à
réserver au traité international de 1977 et sur les contre-mesures qui
s'imposent.» (Lettre du 19 décembre 1991 adressée au premier mi-
nistre de la République tchèque et slovaque par le premier ministre
de la Hongrie, mémoire de la Hongrie, vol. 4, annexe 70, p. 129.)

«Si le Gouvernement de la République fédérative tchèque et slo-
vaque devait malgré tout rejeter nos propositions et poursuivre les
travaux de détournement des eaux du Danube, qui constituent une
grave violation du droit international, il en résulterait une situa-
tion très difficile ... Le Gouvernement de la République fédérative
tchèque et slovaque placerait ainsi le Gouvernement hongrois dans
un état de nécessité le contraignant à mettre fin au traité...» (Lettre
du 26 février 1992 adressée au premier ministre de la Tchécoslova-
quie par le premier ministre de la Hongrie, ibid., annexe 75, p. 138.)

Dans ces circonstances, le fait que la Hongrie n’ait donné, en mai 1992,
qu’un préavis de six jours ne saurait être considéré comme contraire aux
exigences de l'application de bonne foi du droit international.

Telles sont les raisons qui m'ont amené à conclure que la Hongrie avait
valablement mis fin au traité de 1977 à compter du 25 mai 1992 ou, sub-
sidiairement, du 23 octobre 1992.

II. LES CONSEQUENCES JURIDIQUES DE L’ARRÊT

Il ressort de ce qui précède que, pour déterminer les conséquences juri-
diques découlant des réponses aux trois premières questions posées à la
Cour dans le compromis, il y a lieu de partir de la conclusion que la Hon-
grie a valablement mis fin au traité de 1977 à compter du 25 mai — ou,
subsidiairement, du 23 octobre 1992, I] s'ensuit que la situation juridique
concernant le projet G/N était principalement régie, jusqu’à cette date,
par le traité de 1977 et les instruments y afférents; puis, après cette date,

211
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. FLEISCHHAUER) 215

par le droit international général et par les traités qui demeuraient en
vigueur indépendamment de la terminaison par la Hongrie du traité de
1977, notamment la convention de 1948 relative au régime de la naviga-
tion sur le Danube, la convention de 1976 sur la réglementation en
matière d’eaux frontières, les accords relatifs aux pêcheries dans le
Danube, de même que par les conventions de caractère général, telles que
la convention de Vienne sur le droit des traités.

Cela signifie que, entre le 25 mai et le 23 octobre 1992, la Hongrie n’est
plus tenue de procéder à des constructions à Nagymaros. Les construc-
tions à Dunakiliti ne doivent pas être reprises et achevées. Pour la Slo-
vaquie, la terminaison du traité de 1977 signifie qu’elle n’est plus dans
l'obligation de prendre des dispositions pour exploiter conjointement,
avec la Hongrie, la centrale hydro-électrique de Gabëikovo ou de par-
tager avec la Hongrie l'électricité qui y est produite.

Un deuxième point de départ est que la terminaison du traité de 1977
— que l’on retienne le 25 mai ou le 23 octobre 1992 comme la date déci-
sive — signifie que la Slovaquie, qui n’a vu le jour en tant qu’Etat indé-
pendant que le 1° janvier 1993, n’est jamais devenue partie au traité de
1977. Que la Slovaquie n’ait jamais succédé à la Tchécoslovaquie comme
une partie au traité de 1977 ne signifie pas toutefois que la Slovaquie n’a
pas de liens avec cette affaire. La Slovaquie a hérité des travaux effectués
sur son territoire dans le cadre du projet G/N, en particulier le réservoir
de Cunovo, le canal de dérivation, l’écluse de Gabéikovo et la centrale de
Gabtikovo. Elle exploite ces installations. Elle a donc repris à son compte
et poursuivi l’action de la Tchécoslovaquie relative à la variante C. La
Slovaquie doit donc être considérée comme responsable des actes de la
Tchécoslovaquie relatifs au projet G/N.

Un troisième point de départ, s'agissant de déterminer les consé-
quences juridiques, devrait être l'effet ex nunc de la terminaison des trai-
tés internationaux. Comme énoncé à l’article 70 de la convention de
Vienne sur le droit des traités, qui est une autre disposition reflétant une
règle coutumière, la terminaison d’un traité dégage les parties de toute
obligation d'exécuter plus avant le traité mais «ne porte atteinte à aucun
droit, aucune obligation ni aucune situation juridique des parties, créées
par l'exécution du traité avant qu’il ait pris fin» (art. 70, par. 1 b}).

Cela signifie notamment que la propriété des constructions qui exis-
taient entre le 25 mai et le 23 octobre 1992 reste la même que celle qui
est prévue par l’article 8 du traité de 1977. Si cette situation crée des
problèmes, il appartient aux Parties de les régler par un accord entre
elles.

Un quatrième point de départ, s'agissant de déterminer les consé-
quences juridiques de l'arrêt, est la conclusion selon laquelle la Tché-
coslovaquie n’était pas en droit de mettre en service, à partir d'octobre
1992, la variante C (alinéa 1 C du dispositif) étant donné que:

«la Tchécoslovaquie, en mettant en service la variante C, n’a pas
appliqué le traité de 1977 mais, au contraire, a violé certaines de ses

212
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. FLEISCHHAUER) 216

dispositions expresses et, de ce fait, a commis un acte internationa-
lement illicite» (par. 78).

Comme je lai fait observer ci-dessus, je souscris à ces conclusions de
l'arrêt. Toutefois, il ne s'ensuit pas qu'avec la disparition du traité de
1977 tous les obstacles juridiques au maintien en service de la variante C
par la Slovaquie, en tant qu’Etat successeur à la Tchécoslovaquie, avaient
été levés. Il en est ainsi du fait que l'appropriation par la Tchécoslova-
quie/Slovaquie de la plus grande partie de la part de la Hongrie dans les
eaux du Danube sur toute la longueur du canal de dérivation violait non
seulement le traité de 1977 mais, comme le reconnaît l'arrêt, le droit fon-
damental de la Hongrie à une part équitable et raisonnable des ressources
d’un cours d’eau international (par. 78). Il s’agit d’un droit qui existait
non seulement en vertu du traité mais qui existe également en droit inter-
national général.

Cela signifie que la Slovaquie n’est pas tenue de démanteler les cons-
tructions que la Tchécoslovaquie a édifiées pour mettre en service la
variante C. Ces constructions sont toutes situées dans ce qui constitue
aujourd’hui le territoire slovaque et leur simple présence en ces lieux ne
va pas à l'encontre d’une obligation juridique internationale quelconque
de la Slovaquie. Après que le traité de 1977 a disparu, la Slovaquie
n'avait plus et n’a plus aujourd’hui l'obligation juridique d’assurer une
exploitation conjointe de la centrale hydro-électrique de Gabtikovo ou
de partager les bénéfices. Toutefois, il subsiste un obstacle juridique à
l'exploitation unilatérale de la variante C par la Slovaquie, à savoir
Pappropriation unilatérale, comme l'arrêt le confirme (par. 78), d'entre
quatre-vingts et quatre-vingt-dix pour cent des eaux du Danube sans
l’accord de la Hongrie sur un parcours d'environ 30 kilomètres. La Hon-
grie a prié la Cour:

«de dire et juger également
5) que la République slovaque est tenue des obligations suivantes:
a) tétablir les eaux du Danube dans leur cours le long de la
frontière internationale entre la République de Hongrie et la
République slovaque, c’est-à-dire le principal chenal de navi-
gation tel que défini par les traités applicables;

b) rétablir la situation dans laquelle le Danube se trouvait avant
la mise en service de la solution provisoire» (par. 13).

La Cour ne peut faire droit à ces demandes. Le traité de 1977 était en
vigueur, mais il a été violé par les deux Parties, bien que pour des raisons
différentes et à des occasions différentes. Comme il est expliqué plus
haut, que la Hongrie ait été la première à commettre des violations ne la
prive pas de son droit de se défendre contre la violation du traité que la
Tchécoslovaquie a commise ultérieurement. Toutefois, s'agissant du type
de réparation que la Hongrie peut demander pour le détournement des
eaux du Danube, on ne peut pas ne pas tenir compte du fait que la Hon-

213
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. FLEISCHHAUER) 217

grie a dans un premier temps adhéré au traité de 1977 et l’a soutenu, a
demandé en 1983 un ralentissement, mais nullement l’abandon de son
exécution, a préconisé en 1989 l’accélération de sa mise en œuvre, puis, la
même année, a suspendu et abandonné la partie des travaux qui lui
incombait à Nagymaros et à Dunakiliti. Compte tenu du comportement
préalable de la Hongrie, on ne saurait de bonne foi considérer qu'elle a
droit à une réparation pleine et entière qui consisterait à rétablir l’inté-
gralité du débit dans l’ancien lit du Danube et à revenir en tous points à
la situation dans laquelle le Danube se trouvait avant la mise en service
de la variante C. Un régime de gestion des eaux doit être institué, qui
tienne compte des besoins écologiques de la Hongrie et du fait que la
quantité d’eau s’écoulant en territoire slovaque et la rentabilité de la cen-
trale hydro-électrique de Gabéikovo sont des questions liées entre elles. Il
serait certainement souhaitable que les Parties elles-mêmes s'accordent
sur un tel régime, qui se limiterait à la gestion des eaux, mais ne devrait
pas prévoir la mise en service conjointe de la centrale hydro-électrique de
Gabüikovo, puisque le traité n'existe plus. Au cas où les Parties ne par-
viendraient pas à se mettre d’accord, elles devraient saisir à nouveau la
Cour conformément à l’article 5, paragraphe 3, du compromis.

Le cinquième point de départ pour déterminer les conséquences juridi-
ques de l’arrêt de la Cour doit être le fait qu’à la suite de l'arrêt le débit
des eaux dans l’ancien lit du Danube sera à nouveau augmenté. Indépen-
damment de la question de savoir si l’ancien Danube sera à nouveau uti-
lisé pour Ja navigation, il y aura un chenal principal discernable. Il ne
sera donc pas nécessaire de conclure des arrangements nouveaux ou addi-
tionnels concernant les frontières. Toutefois, la Slovaquie, en tant qu’Etat
riverain du Danube et partie à la convention de 1948 sur fe Danube, sera
tenue de l'obligation juridique de conclure des arrangements contrai-
gnants avec les autres Etats parties à la convention sur le Danube pour
assurer leur navigation dans le canal de dérivation, les écluses de Gab-
&ikovo et le réservoir de Cunovo, dans des conditions correspondant a
celles prévues dans la convention sur le Danube. Dans le même ordre
d'idées, la Slovaquie sera aussi tenue de l'obligation juridique de prendre
des mesures pour assurer l’application, dans le canal de dérivation et le
réservoir, des dispositions du traité de 1956 concernant la pêche, relatif
au régime de la frontière d’Etat, ainsi que de la convention de 1958 rela-
tive à la pêche dans le Danube.

Le sixième point à prendre en considération à cet égard est que, les
deux Parties ayant commis des faits internationalement illicites, chacune
Pune contre l’autre, chaque Partie doit indemniser l’autre. La Hongrie
doit indemniser la Slovaquie pour les dommages découlant des retards
dans la construction causés par sa suspension puis son abandon de la
partie des travaux dont elle était responsable à Nagymaros et Gabtikovo
entre le 13 mai 1989 et la période du 25 mai au 23 octobre 1992. La Slo-
vaquie à son tour doit indemniser la Hongrie pour les pertes et domma-
ges subis par la Hongrie et ses ressortissants à la suite de la dérivation
unilatérale par la Tchécoslovaquie et la Slovaquie des eaux du Danube

214
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. FLEISCHHAUER) 218
entre le barrage effectif du fleuve en octobre 1992 et l'entrée en vigueur de
l'accord sur la gestion des eaux, qui devrait être établi conformément à
l'arrêt de la Cour. Le montant des indemnités doit être fixé conformé-
ment à l’article 5 du compromis.

{Signé} Carl-August FLEISCHHAUER.

215
